Exhibit 10.2

 



Second aMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

 

This SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AND SECURITY
AGREEMENT (this “Agreement”) is made as of this 13th day of September, 2019, by
and among BIOCRYST PHARMACEUTICALS, INC., a Delaware corporation (“BioCryst”),
MDCP, LLC, a Delaware limited liability company (“Peramivir SPE”, and together
with BioCryst, collectively in the singular, “Borrower”), MIDCAP FINANCIAL
TRUST, as Agent for Lenders (in such capacity and together with its permitted
successors and assigns, the “Agent”) and the other financial institutions or
other entities from time to time parties to the Credit Agreement referenced
below, each as a Lender.

 

RECITALS

 

A.             Agent, Lenders, and Borrower have entered into that certain
Second Amended and Restated Credit and Security Agreement, dated as of February
5, 2019 (as amended by that certain First Amendment to Second Amended and
Restated Credit and Security Agreement, dated as of September 10, 2019 and as
further amended, restated, supplemented or otherwise modified prior to the date
hereof, the “Original Credit Agreement” and as the same is amended hereby and as
it may be further amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), pursuant to which the Lenders have agreed
to make certain advances of money and to extend certain financial accommodations
to Borrower in the amounts and manner set forth in the Credit Agreement.

 

 

 

B.             Borrower has requested, and Agent and Lenders constituting at
least the Required Lenders have agreed, to amend the Original Credit Agreement
to permit the financing of certain insurance premiums, upon the terms and
conditions set forth herein.

 



AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Agent, Required Lenders, and
Borrower hereby agree as follows:

 

1.              Recitals; Construction. This Agreement shall constitute a
Financing Document and the Recitals and each reference to the Credit Agreement,
unless otherwise expressly noted, will be deemed to reference the Credit
Agreement as modified hereby. The Recitals set forth above shall be construed as
part of this Agreement as if set forth fully in the body of this Agreement.
Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to them in the Credit Agreement (including those capitalized terms used
in the Recitals hereto).

 

2.              Amendment to Credit Agreement. Subject to the terms and
conditions of this Agreement, including, without limitation, the conditions to
effectiveness set forth in Section 4 below, the Original Credit Agreement is
hereby amended as follows:

 

(a)            The definition of “Permitted Indebtedness” in Section 15 of the
Original Credit Agreement is hereby amended by (i) renumbering existing clause
(i) as new clause (j) and (ii) inserting the following new clause (i)
immediately prior to new clause (j):

 

“(i) Debt not to exceed One Million Five Hundred Thousand Dollars ($1,500,000)
in the aggregate at any time outstanding owed to any Person providing property,
casualty, liability, or other insurance to the Credit Parties, including to
finance insurance premiums, so long as the amount of such Debt is not in excess
of the amount of the unpaid cost of, and shall be incurred only to defer the
cost of, such insurance for the policy year in which such Debt is incurred and
such Debt is outstanding only during such policy year;”







 

(b)           The definition of “Permitted Liens” in Section 15 of the Original
Credit Agreement is hereby amended by (i) renumbering existing clause (n) as new
clause (o) and (ii) inserting the following new clause (n) immediately prior to
new clause (o):

 

“(n) Liens granted in the Ordinary Course of Business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under clause (i) of the definition of Permitted
Debt;”

 

3.              Representations and Warranties; Reaffirmation of Security
Interest. Borrower hereby confirms that all of the representations and
warranties set forth in the Credit Agreement are true and correct in all
material respects (without duplication of any materiality qualifier in the text
of such representation or warranty) with respect to Borrower as of the date
hereof except to the extent that any such representation or warranty relates to
a specific date in which case such representation or warranty shall be true and
correct in all material respects as of such earlier date. Nothing herein is
intended to impair or limit the validity, priority or extent of Agent’s security
interests in and Liens on the Collateral. Borrower acknowledges and agrees that
the Credit Agreement, the other Financing Documents and this Agreement
constitute the legal, valid and binding obligation of Borrower, and are
enforceable against Borrower in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws relating to the enforcement of creditors’ rights generally and by general
equitable principles.

 

4.              Conditions to Effectiveness. This Agreement shall become
effective as of the date on which each of the following conditions has been
satisfied, as determined by Agent in its sole discretion:

 

(a)            Agent shall have received (including by way of facsimile or other
electronic transmission) a duly authorized, executed and delivered counterpart
of the signature page to this Agreement, from Borrower, Agent and the Required
Lenders;

 

(b)            all representations and warranties of Borrower contained herein
shall be true and correct in all material respects (without duplication of any
materiality qualifier in the text of such representation or warranty) as of the
date hereof, except to the extent that any such representation or warranty
relates to a specific date in which case such representation or warranty shall
be true and correct in all material respects as of such earlier date (without
duplication of any materiality qualifier in the text of such representation or
warranty) (and such parties’ delivery of their respective signatures hereto
shall be deemed to be its certification thereof);

 

(c)            Immediately before and immediately after giving effect to this
Agreement, no Default or Event of Default shall have occurred and be continuing
or result therefrom; and

 

(d)            Borrower shall have delivered such other documents, information,
certificates, records, permits, and filings as the Agent may reasonably request.

 

5.              Release. In consideration of the agreements of Agent and Lenders
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Borrower, voluntarily, knowingly,
unconditionally and irrevocably, with specific and express intent, for and on
behalf of itself and all of its respective parents, subsidiaries, affiliates,
members, managers, predecessors, successors, and assigns, and each of their
respective current and former directors, officers, shareholders, agents, and
employees, and each of their respective predecessors, successors, heirs, and
assigns (individually and collectively, the “Releasing Parties”) does hereby
fully and completely release, acquit and forever discharge each of Agent,
Lenders, and each their respective parents, subsidiaries, affiliates, members,
managers, shareholders, directors, officers and employees, and each of their
respective predecessors, successors, heirs, and assigns (individually and
collectively, the “Released Parties”), of and from any and all actions, causes
of action, suits, debts, disputes, damages, claims, obligations, liabilities,
costs, expenses and demands of any kind whatsoever, at law or in equity, whether
matured or unmatured, liquidated or unliquidated, vested or contingent, choate
or inchoate, known or unknown that the Releasing Parties (or any of them) has
against the Released Parties or any of them (whether directly or indirectly),
based in whole or in part on facts, whether or not now known, existing on or
before the Second Amendment Effective Date. Borrower acknowledges that the
foregoing release is a material inducement to Agent’s and each Lender’s decision
to enter into this Agreement and agree to the modifications contemplated
hereunder, and has been relied upon by Agent and Lenders in connection
therewith.

 

2





6.              No Waiver or Novation. The execution, delivery and effectiveness
of this Agreement shall not operate as a waiver of any right, power or remedy of
Agent, nor constitute a waiver of any provision of the Credit Agreement, the
Financing Documents or any other documents, instruments and agreements executed
or delivered in connection with any of the foregoing. Nothing herein is intended
or shall be construed as a deemed satisfaction or waiver of any condition
precedent to the funding of Credit Facility #2 or Credit Facility #3 or a waiver
of any existing Defaults or Events of Default under the Credit Agreement or
other Financing Documents or any of Agent’s rights and remedies in respect of
such Defaults or Events of Default. This Agreement (together with any other
document executed in connection herewith) is not intended to be, nor shall it be
construed as, a novation of the Credit Agreement.

 

7.              Affirmation. Except as specifically amended pursuant to the
terms hereof, Borrower hereby acknowledges and agrees that the Credit Agreement
and all other Financing Documents (and all covenants, terms, conditions and
agreements therein) shall remain in full force and effect, and are hereby
ratified and confirmed in all respects by Borrower. Borrower covenants and
agrees to comply with all of the terms, covenants and conditions of the Credit
Agreement and the Financing Documents, notwithstanding any prior course of
conduct, waivers, releases or other actions or inactions on Agent’s or any
Lender’s part which might otherwise constitute or be construed as a waiver of or
amendment to such terms, covenants and conditions. Borrower confirms and agrees
that all security interests and Liens granted to Agent continue in full force
and effect, and all Collateral remains free and clear of any Liens, other than
those granted to Agent and Permitted Liens.

 

8.              Miscellaneous.

 

(a)            Reference to the Effect on the Credit Agreement. Upon the
effectiveness of this Agreement, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein,” or words of similar import shall
mean and be a reference to the Credit Agreement, as modified by this Agreement.
Except as specifically set forth above, the Credit Agreement, and all other
Financing Documents (and all covenants, terms, conditions and agreements
therein), shall remain in full force and effect, and are hereby ratified and
confirmed in all respects by Borrower.

 

(b)            THIS AGREEMENT AND THE RIGHTS, REMEDIES AND OBLIGATIONS OF THE
PARTIES HERETO AND HERETO, AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER
OR RELATED TO THIS AGREEMENT, THE RELATIONSHIP OF THE PARTIES, AND/OR THE
INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES AND ALL
OTHER MATTERS RELATING HERETO OR ARISING THEREFROM (WHETHER SOUNDING IN CONTRACT
LAW, TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF MARYLAND, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS. NOTWITHSTANDING THE FOREGOING, AGENT AND LENDERS
SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST EACH CREDIT PARTY
OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION WHICH AGENT AND LENDERS
(IN ACCORDANCE WITH THE PROVISIONS OF SECTION 12.1 OF THE CREDIT AGREEMENT) DEEM
NECESSARY OR APPROPRIATE TO REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE
AGENT’S AND LENDERS’ RIGHTS AGAINST SUCH CREDIT PARTY OR ITS PROPERTY. EACH
CREDIT PARTY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN
ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH CREDIT PARTY HEREBY
WAIVES ANY OBJECTION THAT IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION,
IMPROPER VENUE, OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF
SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT. BORROWER
HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINTS, AND OTHER PROCESS
ISSUED IN SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS,
COMPLAINTS, AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL
ADDRESSED TO THE APPLICABLE CREDIT PARTY AT THE ADDRESS SET FORTH IN ARTICLE 11
OF THE CREDIT AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON
THE EARLIER TO OCCUR OF SUCH CREDIT PARTY’S ACTUAL RECEIPT THEREOF OR THREE (3)
DAYS AFTER DEPOSIT IN THE U.S. MAIL, PROPER POSTAGE PREPAID.

 

3





(c)            TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER,
AGENT AND LENDERS EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.
EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

(d)            Incorporation of Credit Agreement Provisions. The provisions
contained in Section 13.2 (Indemnification) of the Credit Agreement are
incorporated herein by reference to the same extent as if reproduced herein in
their entirety.

 

(e)            Headings. Section headings in this Agreement are included for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

 

(f)             Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be deemed an original and all of which when
taken together shall constitute one and the same instrument. Delivery of an
executed counterpart of this Agreement by facsimile or by electronic mail
delivery of an electronic version (e.g., .pdf or .tif file) of an executed
signature page shall be effective as delivery of an original executed
counterpart hereof and shall bind the parties hereto.

 

(g)            Entire Agreement. This Agreement constitutes the entire agreement
and understanding among the parties hereto and supersedes any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof.

 

(h)            Severability. In case any provision of or obligation under this
Agreement shall be invalid, illegal or unenforceable in any applicable
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

(i)             Successors/Assigns. This Agreement shall bind, and the rights
hereunder shall inure to, the respective successors and assigns of the parties
hereto, subject to the provisions of the Credit Agreement and the other
Financing Documents.

 

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

 

 

 

 



4



 

IN WITNESS WHEREOF, intending to be legally bound, the undersigned have executed
this Agreement as of the day and year first hereinabove set forth.

 

 

AGENT:

MIDCAP FINANCIAL TRUST, a Delaware statutory trust

 

By:         Apollo Capital Management, L.P.,

its investment manager

 

By:         Apollo Capital Management GP, LLC,

its general partner

 

 

By: /s/ Maurice Amsellem______________ (SEAL)
Name: Maurice Amsellem

Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 







 

 

LENDERS:

MIDCAP FINANCIAL TRUST

 

By:         Apollo Capital Management, L.P.,

its investment manager

 

By:         Apollo Capital Management GP, LLC,

its general partner

 

 

 

By: /s/ Maurice Amsellem______________ (SEAL)
Name: Maurice Amsellem
Title: Authorized Signatory

 

MIDCAP FUNDING XIII TRUST, a Delaware statutory trust

 

By:         Apollo Capital Management, L.P.,

its investment manager

 

By:         Apollo Capital Management GP, LLC,

its general partner

 

 

By: /s/ Maurice Amsellem______________ (SEAL)
Name: Maurice Amsellem

Title: Authorized Signatory

 

 

MIDCAP FUNDING XXX TRUST, a Delaware statutory trust

 

By:         Apollo Capital Management, L.P.,

its investment manager

 

By:         Apollo Capital Management GP, LLC,

its general partner

 

 

By: /s/ Maurice Amsellem______________ (SEAL)
Name: Maurice Amsellem

Title: Authorized Signatory

 

 

 

 





   

LENDERS:

 

 

 

ELM 2016-1 TRUST

 

By:          MidCap Financial Services Capital Management, LLC, as Servicer

 

 

 

By: /s/ John O’Dea______________ (SEAL)
Name: John O’Dea
Title: Authorized Signatory

 

 

ELM 2018-2 TRUST

 

By:          MidCap Financial Services Capital Management, LLC, as Servicer

 

 

 

By: /s/ John O’Dea______________ (SEAL)
Name: John O’Dea
Title: Authorized Signatory

 



 





   


LENDERS:

FLEXPOINT MCLS SPV LLC

 

 

By: /s/ Daniel Edelman_______________ (SEAL)

Name: Daniel Edelman

Title: Vice President

 

 

 

 

 

 

 

 

 

 







 




BORROWER:

 

BIOCRYST PHARMACEUTICALS, INC.

 

 

By: /s/ Alane Barnes___________________(SEAL)
Name: Alane Barnes_________________________
Title: Senior Vice President, Chief Legal Officer___

 

MDCP, LLC

 

By: /s/ Alane Barnes___________________(SEAL)
Name: Alane Barnes_________________________
Title: Senior Vice President, Chief Legal Officer___

 

 

 



 

 

 

 

 

 

 

 

 

 



 

 

